91 F.3d 150
78 A.F.T.R.2d 96-5766
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerry BOYD, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 95-70731.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Jerry Boyd appeals pro se the tax court's decision sustaining the deficiencies in and additions to tax asserted by the Commissioner of Internal Revenue for 1987 through 1991 and imposing a penalty of $10,000 on the ground that Boyd's petition seeking a redetermination was frivolous.


3
Boyd contends that the Commissioner's notice of deficiency was invalid because it was not based on a signed return (Boyd did not file returns for the years at issue), because it covered more than one year, and because it was not mailed within three years of the time the returns were due.  Boyd also maintains that the tax court lacks jurisdiction to entertain claims regarding additions to tax.


4
We affirm the decision sustaining the Commissioner's deficiencies in and additions to tax for the reasons set forth in the tax court's Oral Findings of Fact and Opinion, rendered May 5, 1995.  We conclude, as well, that the tax court did not abuse its discretion in imposing a $10,000 penalty against Boyd pursuant to 26 U.S.C. § 6673 on the ground that the proceeding was instituted on frivolous grounds and primarily for the purpose of delay.  See Grimes v. Commissioner, 806 F.2d 1451 (9th Cir.1986);  Larsen v. Commissioner, 765 F.2d 939 (9th Cir.1985).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3